I am honoured to
participate in this historic session on behalf of His
Excellency Mr. Charles Ghankay Taylor, President of
the Republic of Liberia.
I am pleased to congratulate you, Sir, on your
election as President of the General Assembly at its
fifty-fifth session. My delegation acknowledges the
astute diplomatic skills and esteemed wisdom that you
bring to this important assignment. We are therefore
assured of a successful convocation, and assure you of
the full cooperation of the Liberian delegation.
I also take this opportunity to pay tribute to the
outgoing President, Mr. Theo-Ben Gurirab of Namibia,
my brother and colleague, for the very able manner in
which he conducted the fifty-fourth session of the
General Assembly.
In the same vein, I commend our Secretary-
General, Mr. Kofi Annan, for his vision, far-
sightedness and the efficient manner in which he
continues to carry out his mandate.
This session has the challenge of determining
how the international community will address the
primary issues of peace and development. It has the
task of assisting in preventing intra-State, inter-State
and regional conflicts, as well as of ensuring that we
pursue balanced and non-selective approaches to their
solution. In addition, it must consider how to bring
equity to the present international financial structure.
Despite the much heralded dividends that globalization
offers, developing countries are still beset by mounting
debt burdens, unfair trade practices, declining official
development assistance, poor health delivery systems
and inadequate resource flows. An improved
environment for global interaction, sensitive to the
needs of developing countries, is a dire necessity that
must not be ignored during our deliberations.
The purposes and principles of the Charter have
proved to be of durable value over the years. Today, as
in the past, Liberia reaffirms its commitment to this
instrument. The machinery that has evolved continues
to be an indispensable framework for better
international relations. But Member States cannot
continue to support the United Nations in words only,
and must avoid resorting to the expediency of
exploiting it in the pursuit of narrow national aims that
consistently discredit others.
At the dawn of this millennium, the United
Nations performance will be measured principally by
its capability to sustain and protect the universal values
of liberty, equity and solidarity, tolerance, non-
violence, respect for nature and shared responsibility,
as endorsed by the Millennium Summit a few weeks
ago. Liberia intends to be a part of the process.
2

There are areas of the United Nations that need
constant attention and improvement. Liberia and other
Member States have spoken of the need to deal with
some of the structural and institutional malaise that
continues to undermine the Organization's
effectiveness. As emphasized in my address to the
Millennium Summit, we must, first, review the
inequitable representation of the world's people
reflected in the present structure of the Security
Council; secondly, review the undemocratic processes
of decision-making in the Security Council; and,
thirdly, review the continuous violations, with apparent
impunity, of the United Nations Charter by the big, the
rich and the powerful.
Indeed, when the Organization was constructed,
five nations were entrusted with the responsibility of
overseeing the entire world. The prevailing
circumstances justified this dispensation, and Liberia, a
signatory to the Charter, reasoned that the arrangement
was acceptable. Time has unfolded new realities that
make the arrangement of old unrealistic, unjustifiable
and certainly unacceptable.
There is a need to take into account existing
political, economic and security realities. I need hardly
say that one area of concern to Liberia is the use of the
veto in the Security Council — a use that, on some
occasions, has proved to be in conflict with the noble
objectives of the Charter.
Liberia is interested in peace, justice,
development and economic progress for its people, and
will not restrain its voice on issues that are vital to all
nations and on which it should speak with an equally
authoritative voice.
Mindful that peace can translate into a sustained
climate for development, Liberia has continued to work
within the framework of the Economic Community of
West African States (ECOWAS) to make peace in our
subregion a reality. In this regard, Liberia was
privileged to assume the mandate given to President
Charles Ghankay Taylor by his colleagues, heads of
State of ECOWAS, in Abuja in May 2000.
In keeping with consultations held among the
Chairman of ECOWAS, the Chairman of the
Organization of African Unity (OAU), the President of
Nigeria, and the President of the Gambia, hosted by the
President of Liberia, in Monrovia on 26 July 2000, a
new leader and interlocutor of the Revolutionary
United Front (RUF) has been named by the RUF high
command, through a letter to the Chairman of
ECOWAS. Thus Corporal Foday Sankoh was removed
from the peace process in Sierra Leone. Additionally,
the new RUF leadership has indicated, in writing, its
willingness to accept a ceasefire, to return to positions
held at the signing of the Lomé Agreement on 7 July
1999, to accept the deployment of an ECOWAS
contingent of the United Nations Mission in Sierra
Leone (UNAMSIL) into RUF positions and to proceed
with the disarmament, demobilization and reintegration
programmes.
Liberia, along with other ECOWAS member
States, has also called upon the new RUF leadership to
show good faith by returning all seized arms,
ammunition and equipment to UNAMSIL. It has been
reported that some armoured personnel carriers have
been returned to UNAMSIL, but we must continue to
insist on full restitution.
Liberia wishes to take this opportunity to again
condemn the taking of United Nations peacekeepers by
the RUF, an act that challenged and undermined our
concerted efforts to ensure collective security.
Likewise, the recent attacks on United Nations
personnel in East Timor and Macenta, Guinea, are
unacceptable and warrant the collective actions of
Member States of the United Nations to prevent any
future attacks against United Nations personnel. We
must send a clear and unambiguous message to all
groups that the people of the world intend to
adequately protect those individuals commissioned to
carry out specific assignments for and on behalf of the
United Nations, whether in the area of peacekeeping or
in the discharge of other humanitarian services.
The Government of Liberia has expressed its
support for Security Council resolution 1306 (2000),
which calls for an end to the smuggling of diamonds
from Sierra Leone. As evidence of this, my
Government has committed itself to undertaking
several initiatives, including the enactment of a statute
criminalizing the export of undocumented or
uncertified diamonds; the enforcement of legislation
requiring the Central Bank of Liberia to issue
certificates of origin, in line with existing laws; and the
development of a transparent process, with the
assistance of experts from the International Monetary
Fund and the World Bank.
After the Liberian civil war our Government took
several measures to consolidate peace and security in
3

our subregion, especially since many disgruntled
former combatants sought refuge in neighbouring
countries. The Government of Liberia voluntarily
destroyed, with the assistance of ECOWAS and the
United Nations, more than 21,000 small arms and more
than 3 million rounds of ammunition. The Government
of Liberia also signed the protocol to the ECOWAS
small arms Moratorium.
Despite these measures, and the current
imposition of an unjust arms embargo against Liberia,
armed insurgents from the neighbouring country of
Guinea have attacked Liberia for the third time. The
repeated violations of Liberia's territorial integrity by
armed insurgents from the area of the Guinea-Sierra
Leone borders have been reported to this Assembly and
the Security Council, the OAU and ECOWAS. Though
generally unacknowledged and not condemned, in
April 1999 there was an incursion from Guinea,
followed by another in August of the same year.
A third and most recent attack emanating from
the Republic of Guinea is ongoing and has resulted in
the loss of lives and property and the displacement of a
large number of our people.
We are alarmed by the large quantities of new
arms and ammunition being used by the insurgents
coming from Guinea, and the implications for ongoing
armed conflicts and potential hotbeds in our subregion.
The repatriation of some 32,000 refugees to
Liberia by the Office of the United Nations High
Commissioner for Refugees (UNHCR) has been
suspended as a result of the armed incursion. Indeed,
Liberia is a stakeholder in the peace and security of the
subregion, and especially in bringing the illegal arms
trade in West Africa to an end.
The inviolability of the borders between Liberia,
Guinea, and Sierra Leone remains a crucial issue. We
call, once more, for a monitoring presence of the
United Nations at these borders to monitor all crossing
points capable of vehicular traffic. We recognize the
enormous cost of policing the entire length of the
borders and suggest the utilization of an airborne
multi-spectral service to detect any unusual movements
of any type along the entire border. Intelligence
gathered therefrom could prove useful to the three
countries and the international community at large. The
cost of this service is reasonable and could be
underwritten by the international community.
The Government of Liberia wishes to bring to the
attention of this Assembly the maltreatment of Liberian
and Sierra Leonean refugees in Guinea, which was
incited by a speech given by the President of Guinea,
General Lansana Conté, on 9 September 2000, and
confirmed by Human Rights Watch. The refugees have
been arrested, beaten and some even raped.
These actions are in violation of international
conventions and we appeal to the international
community to call upon the Guinean authorities to
respect and to protect all refugees living within their
territory. The attack on Guinea, while condemnable, is
no excuse for such inhumane treatment meted out
against innocent refugees.
Liberia remains committed to the pursuit of peace
and stability, both at home and in the subregion, and in
so doing, will assiduously struggle for the socio-
economic uplifting of its people and those of the
subregion under the ECOWAS Treaty.
In my intervention last year, I renewed my
Government's request for the Security Council to lift
the arms embargo imposed on Liberia eight years ago
in 1992. I advanced reasons in support of this request,
principal among which was the constitutional duty to
defend the territorial boundaries of Liberia and to
protect all individuals therein, and especially in light of
the repeated armed incursions into Liberia by
dissidents from Guinea. Again, in early July 2000 there
was another incursion into Liberia from the same
country by dissidents with the declared objective of
overthrowing the duly elected Government of President
Charles Ghankay Taylor. As I speak, there is an
ongoing war between Government forces and the
dissidents.
Although our repeated requests for the lifting of
the arms embargo have not received a favourable
response from the Security Council, we again put this
matter before that body for urgent consideration.
The present security situation within Liberia and
the West African subregion compels us to seek removal
of these restrictions, so that the Government of Liberia
can acquire the means to protect its citizens and others
within the territorial confines of the country, as well as
to maintain a stable environment. On the other hand,
the continued existence of an arms embargo against
Liberia in the midst of repeated armed aggression is a
violation of our inherent right to self-defence under
Article 51 of the United Nations Charter. If the United
4

Nations fails to grant Liberia the right to defend itself,
then the United Nations is obligated to provide for the
security and defence of Liberia.
The persistent attacks on Liberia, we believe, are
precipitated and encouraged by the knowledge that
dissident forces have of the existence of the United
Nations arms embargo on Liberia, which leaves Liberia
vulnerable to such callous and unwarranted attacks on
its nation and people by dissidents outside of the
country.
The Security Council arms embargo has not only
undermined and compromised Liberia's capacity for
self-defence, but it has further deprived our universities
from obtaining needed laboratory chemicals, deprived
our industries from acquiring essential explosives for
mining and rock quarries. Hence, the arms embargo
continues to have a disruptive impact on our
educational system and our economy as well.
In this post-conflict environment, there is the
urgent need to build confidence and enhance the
capacity of government institutions, such as health,
education and agriculture-related agencies and security
apparatus, which are vital to meeting the basic needs of
Liberians, including ex-combatants.
Pledges were made toward the achievement of
this objective in Paris in December 1997. However,
little aid has trickled in to further the reconstruction
programmes of our Government.
Despite the assurances from the international
community that the road to international assistance was
a successful disarmament process followed by the
holding of free and fair elections, the international
donor community has continued to pursue a policy of
punitive disengagement.
Pursuant to this policy, essentially, all known
avenues for obtaining assistance are laden with
impractical conditionalities, which are difficult to meet
even by countries that have not experienced civil war.
We wish to note that this exclusionary attitude
approximates the imposition of economic sanctions on
Liberia and its people.
However, whatever justification we may
rationalize, there is a population of Liberia that has
suffered the scourge of seven years of civil war:
vulnerable children, women and the elderly, who
deserve humane assistance irrespective of any political
imperatives; people who care less for the politics of the
machination of power brokers who arrogate unto
themselves the right to determine what is acceptable
behaviour in the international political system. I might
add that Liberians are not automatons.
As a sovereign people, we claim the incontestable
right to exercise the leading role in determining our
destiny, especially the right of ownership of our
development programmes. We are an integral part of
the human family, pulsating with needs and aspirations
that are good and honourable. We too desire to reap the
benefits of the people-centred development underlined
in the Millennium Declaration.
At this precarious period of our national life,
Liberians have shown uncommon resilience and are
relentlessly striving to rebuild their lives. What we
seek from the international community is its empathy
and human understanding in providing the requisite
assistance that will enable Liberians to enjoy the basic
human rights of food, security and peace. Importantly,
we wish similar benefits for our neighbours and others
beyond the West African subregion.
Following the successful celebration of the
Millennium Summit, which reinforced our collective
determination for the improvement of the management
of the United Nations in the twenty-first century, it
would seem morally incongruent that the 23 million
people of Taiwan are being denied the right to
participate in a United Nations.
General Assembly resolution 2758 (XXVI) denies
the Taiwanese people the right to participate in United
Nations activities and contravenes the United Nations
Charter's principle of universality. How can such
injustice suffice in this era of increased global
interaction, economic interdependence, political
transformation, democratization and rapprochement?
With the undeniable record of the Republic of
China, its experience in democracy as proven by the
recent election of President Chen Shui-bian, its respect
for human rights, its economic power resulting from its
acceptance of the market economy; the energy,
imagination and courage of its people; technological
achievements and humanitarian attributes all over the
world, who would query its overarching relevance?
Liberia fervently reiterates its call for the
inclusion of the Republic of China in this world
Organization. We believe that the Republic of China
5

can make important contributions that would serve the
best interests of the United Nations community.
The world has witnessed a significant
achievement in science and technology, leading to
rapid industrialization and the improvement of the
standard of living of humankind. Although the gains in
science and technology have led to the development of
new medicines and other scientific knowledge, it has
equally posed a threat to the environment and human
survival. Rapid industrialization and scientific
discoveries are dangerously impacting the
environment. Unless we modify our activities, the
sweet stories of scientific achievement will sadly lead
to tragedy and doom. In this new millennium we
cannot ignore the potency of threats posed by
environmental degradation to our survival. Saving the
planet is a precursor to the continued existence of its 6
billion inhabitants.
This is why my delegation supports the efforts of
the Commission on Sustainable Development, and
endorses the Commission's recommendation to
convene a General Assembly summit-level review,
preferably in a developing country in 2002, to reassess
the decision reached on Agenda 21 at the Rio
Conference in 1992.
Among the many impediments to social and
economic development in Africa are poverty, poor
health delivery systems, intra-regional wars and civil
conflicts. It is a known fact that there is a correlation
between war, civil conflict and the spread of
HIV/AIDS. The HIV/AIDS pandemic targets and
destroys our human resource, which is the basis for our
socio-economic development. United Nations records
show that the prevalence of HIV/AIDS increases in
countries affected by war and civil conflicts, owing to
population movements. Therefore, we should not
ignore the fact that post-conflict countries need special
attention to fight the disease.
Throughout Africa, HIV/AIDS accounts for the
increase in the death rate among young people and
adults between ages 10 and 24, and 25 and 45
respectively.
We appeal to the relevant United Nations
agencies and other partners in the HIV/AIDS
programmes to help Liberia obtain the $6.5 million
needed to prevent and control the spread of HIV/AIDS.
Meanwhile, in reference to the Inter-Agency
Standing Committee working group established by the
Security Council in January this year to examine the
relationship between war and civil strife and the spread
of HIV/AIDS, I would like to state my delegation's
endorsement of the targets set for reductions in new
infections, and applaud the measures taken thus far to
provide care, support and access to information and
medication for HIV/AIDS victims. Hence, my
delegation commends the United Nations for its
assistance to countries significantly affected by this
dreadful epidemic.
Apart from HIV/AIDS, malaria, tuberculosis and
polio contribute immensely to the obliteration of socio-
economic gains in countries where they are
widespread. Cognizant of the impediments that these
infectious diseases pose to our socio-economic
development, Nigeria has offered to host an African
Summit on HIV/AIDS, tuberculosis and other
infectious diseases in the year 2001. Meanwhile, we
commend President Olusegun Obasanjo for hosting the
African Summit on “Roll Back Malaria” in April this
year.
We in Liberia have not relented in our efforts to
reduce, if not eliminate, these health scourges that
continue to threaten our social and economic
development. Hence, the Liberian Government in
cooperation with the World Health Organization has, as
a result of a vigorous campaign, successfully contained
polio, which killed and immobilized thousands of our
citizens in  past years. The polio vaccination campaign
targeted 900,000 people, and the number of people
vaccinated was 911,423.
I am pleased to report that, if I am allowed to
borrow and paraphrase the main slogan from this
successful campaign: we are determined to “Kick polio
out of Liberia”.
Liberia continues to be saddled by the debt
burden. This debt overhang, which remains a major
contributor to the gap between the rich and poor
nations, was acquired out of loans given in the pursuit
of influence in the cold war, which, as I stated in my
address to the Millennium Summit, was not in the
interest of the borrower. As a result of the debt burden,
our children are deprived of food, education, health
care, and jobs for their parents.
While we commend countries that have taken
steps to relieve poorer countries of their debt burden, I
6

emphasize that unless all rich creditor nations adopt
measures to erase this burden, it will continue to be
oppressive, and an impediment to sustainable
development for poor countries.
Liberia rejects the proclaimed efficacy of the
highly indebted poor countries initiative, and calls
upon the G7/G8 countries to consider a comprehensive
debt waiver programme for all highly indebted poor
countries.
In January this year, the meeting on poverty
reduction and growth held in Libreville, Gabon,
highlighted the situation in post-conflict countries that
the Copenhagen Conference failed to address.
In this regard, Liberia has proposed the holding
of a regional summit of post-conflict African States to
develop a realistic approach to debt eradication, and
calls on the international community to support this
important venture.
As I conclude, I cannot help but wonder what this
new Millennium has in store for the people of the
world. Nationalism remains an unchallenged reality
today, despite the wave of globalization engulfing our
world. Also, the politics of power and “might makes
right” still pervade in inter-State relations, especially
among the powerful. Will the powerful break down the
zeal of nationalism under the cover of their demand for
good governance, democracy, transparency and human
rights?
We have indeed seen with what double standards
and ulterior motives these demands have been made.
Or, will the lofty tenets of the Charter be upheld in
equally recognizing and respecting the right of self-
determination of the small and the big, the poor and the
affluent, in a world rich in cultural diversity deserving
of coexistence in peace and universal harmony? Will
this millennium see the end of cultural hegemony and
arrogance, primitive sentiments undeserving of this
new age of enlightenment and technology?
Only the test of consistency between our moral
value system and our actions will stand witness to
posterity.









